Citation Nr: 1021981	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic heart 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969 
and from September 1971 to October 1978.  The Veteran also 
had periods of service in the Army National Guard of Arizona 
until 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a heart condition.  In 
August 2006, the Veteran and his wife testified at a Travel 
Board Hearing at the RO before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.  The issue came before the 
Board and in January 2007 the Board remanded the case to the 
Appeals Management Center (AMC) for additional development.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Veteran asserts entitlement to service connection for a 
heart disorder is warranted because his current diagnosis of 
coronary artery disease is related to the hypertension he 
manifested while on active duty in the 1970s.  Review of the 
record reveals the Veteran had elevated and borderline 
hypertensive blood pressure readings during his active 
military service.  An August 1981 report of medical 
examination also reveals that, at enlistment into the 
National Guard, the Veteran had an elevated blood pressure 
reading of 138/88.  In 1995, the Veteran underwent cardiac 
catherization which revealed he had severe coronary artery 
disease.

At the August 2006 Travel Board hearing, the Veteran 
testified that when he was separated from the National Guard 
in 1997, a physician told him that his heart disorder was 
associated with his hypertension.  The Veteran also testified 
that he began receiving benefits from the Social Security 
Administration for a heart disability in January 2006.

On remand from the Board in 2007, the RO was ordered to 
request that the Veteran identify all medical care providers 
from whom he has received treatment for his heart disorder 
since he was discharged from active military service and 
service in the Army National Guard of Arizona.  The RO made 
such an inquiry and the Veteran identified Dr. Patel and Dr. 
Woellner.  A request for records was sent to each, however 
Dr. Patel responded in May 2009 indicating that the Veteran 
had not been seen at his office.

The Veteran was not notified of the negative response from 
Dr. Patel until a Supplemental Statement of the Case was 
issued in January 2010.  The RO should have notified the 
Veteran of Dr. Patel's response and allowed him the 
opportunity to submit any private records in his personal 
possession prior to readjudication his claim.

Further, the Veteran identified at the August 2006 Travel 
Board hearing, relevant records from the Social Security 
Administration (SSA) that have not been obtained.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 
Vet. App. 67 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be notified of the 
May 2009 negative response from Dr. 
Patel's office and afforded an opportunity 
to submit any additional private medical 
records in his possession.

2.  An attempt should be made to acquire 
Social Security Administration records 
pertaining to the Veteran.  Once acquired, 
these records are to be associated with 
the Veteran's claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


